EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors: We hereby consent to the incorporation by reference in the Registration Statement filed on Form S-8, on October 1, 2004,of our report dated March 20, 2007, except Note 2, as to which the date is April 2, 2007, relating to the consolidated financial statements of Striker Oil & Gas, Inc. (formerly Unicorp, Inc.) appearing in the Form 10-KSB for the year ended December 31, 2006. /s/Thomas Leger & Co., L.L.P. Thomas Leger & Co., L.L.P. Houston,
